Case 19-16274-amc               Doc 17    Filed 04/21/20 Entered 04/21/20 15:38:52           Desc Main
                                          Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In re:                                            :
                                                   : Chapter 13
 KENNETH PAKMAN,                                   :
                                                   : Case No. 19-16274-AMC
                                Debtor.            :
                                                   :

                                    NOTICE OF APPEARANCE AND
                                  REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the attorneys set forth below, hereby appear as counsel for

Montgomery County Tax Claim Bureau (“MCTCB”), and pursuant to Rules 2002 and 9010 of the

Federal Rules of Bankruptcy Procedure, the undersigned requests that an entry be made on the

Clerk’s Service List, in the above captioned case, and that all notices given or required to be given

and all papers served or required to be served, in this case be given to and served upon:

                            Michael D. Vagnoni, Esquire
                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                            Centre Square West, Suite 3400
                            1500 Market Street
                            Philadelphia, PA 19102
                            michael.vagnoni@obermayer.com
                            (215) 665-3066 – Telephone
                            (215) 665-3165 – Facsimile

          PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statements of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier services,

hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise that (a) affects or

seeks to affect in any way any rights or interest of any creditor or party in interest in this case, with


OMC\4833-8664-0570.v1-4/21/20
Case 19-16274-amc               Doc 17   Filed 04/21/20 Entered 04/21/20 15:38:52       Desc Main
                                         Document     Page 2 of 2



respect to (a) the debtors, (b) property of the debtors’ estate, or proceeds thereof, in which the

debtors may claim an interest, or (c) property or proceeds thereof in the possession, custody, or

control of others that the debtors may seek to use; or (2) requires or seeks to require any act,

delivery of any property, payment or other conduct by the undersigned.

         PLEASE TAKE FURTHER NOTICE that MCTCB does not intend for this entry of

appearance or any later appearance, pleading, claim, or suit to constitute a waiver of (1) the right

of MCTCB to have final orders in non-core matters entered only after de novo review by the

District Court, (2) the right of MCTCB to a trial by jury in any proceeding so triable in this case

or in any case, controversy or proceeding related to this case, (3) the right of MCTCB to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) any other right, claim, action, defense, set off or recoupment to which MCTCB

is or may be entitled.

                                           Respectfully submitted,



Dated: April 21, 2020                      By: /s/ Michael D. Vagnoni
                                           Michael D. Vagnoni, Esquire
                                           OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                           Centre Square West, Suite 3400
                                           1500 Market Street
                                           Philadelphia, PA 19102
                                           215-665-3066 – Telephone
                                           215-665-3165 – Facsimile
                                           Counsel to Montgomery County Tax Claim Bureau




OMC\4833-8664-0570.v1-4/21/20
                                                     2
